[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Johnson v. Crutchfield, Slip Opinion No. 2014-Ohio-3653.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-3653
               JOHNSON, APPELLANT, v. CRUTCHFIELD, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as Johnson v. Crutchfield, Slip Opinion No. 2014-Ohio-3653.]
Habeas corpus—Prisoner not entitled to immediate release—Court of appeals’
        dismissal of petition affirmed.
    (No. 2013-1398—Submitted April 29, 2014—Decided August 27, 2014.)
   APPEAL from the Court of Appeals for Warren County, No. CA2013-03-019.
                               ____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Twelfth District Court of Appeals
dismissing the petition for a writ of habeas corpus filed by appellant, Ronald
Johnson.
        {¶ 2} According to his petition, Johnson was arrested on July 11, 2005,
for offenses allegedly committed in Fayette, Adams, and Highland Counties. At
the time of his arrest, he was on parole from a conviction in Montgomery County.
        {¶ 3} Johnson states in his petition that he was convicted and sentenced
to a total of 11 years in prison in those counties. He additionally states in his
                              SUPREME COURT OF OHIO




petition that his parole was revoked on October 13, 2006, after his convictions in
those counties. Based on this chronology, Johnson alleges that the time he spent
incarcerated after his arrest on July 11, 2005, could be attributable only to the
Fayette, Adams, and Highland County charges, and therefore he should have
received jail-time credit up until the date of his last conviction in those counties.
       {¶ 4} In addition, Johnson’s petition challenges the manner in which the
Department of Corrections aggregated his 11-year total sentence on the Fayette,
Adams, and Highland County convictions with the 7-to-25-year sentence on the
earlier Montgomery County conviction. Specifically, Johnson alleges that the
aggregation of these sentences constitutes double jeopardy.
       {¶ 5} A review of the record reveals that several of the details Johnson
states in his petition are either wrong or incomplete. For example, he was also
convicted and sentenced in Madison County in 2007 for several offenses in two
different cases, but his petition mentions those convictions only in passing and
appears to misstate the sentencing terms. He was also convicted and sentenced in
Montgomery County in 2007 for several offenses that are relevant to his
allegations, but his petition does not mention those convictions at all. Moreover,
he fails to acknowledge in his petition that many of his sentences were
specifically ordered to be served consecutively to the sentences that had
previously been imposed.
       {¶ 6} The court of appeals properly dismissed these claims. Habeas
corpus does not lie to challenge the calculation of jail-time credit when the
petitioner has an adequate remedy by appeal to raise the issue.            Hughley v.
Saunders, 123 Ohio St.3d 446, 2009-Ohio-5585, 917 N.E.2d 270, ¶ 1. Likewise,
double-jeopardy claims are not cognizable in habeas corpus. Elersic v. Wilson,
101 Ohio St.3d 417, 2004-Ohio-1501, 805 N.E.2d 1127, ¶ 3; Howard v. Randle,
95 Ohio St.3d 281, 2002-Ohio-2122, 767 N.E.2d 268, ¶ 6.




                                           2
                                January Term, 2014




       {¶ 7} More fundamentally, Johnson is not entitled to immediate release.
Scanlon v. Brunsman, 112 Ohio St.3d 151, 2006-Ohio-6522, 858 N.E.2d 411, ¶ 4
(“In general, habeas corpus is proper in the criminal context only if the petitioner
is entitled to immediate release from prison or some other physical confinement”).
As noted previously, Johnson was sentenced to a term of 7 to 25 years on the
Montgomery County charges. According to Johnson, the combination of that
sentence with his new 11-year total sentence should have resulted in a term of 18
to 25 years instead of 18 to 36 years. However, as the court of appeals noted, the
record makes clear that Johnson has received a number of different consecutive
sentences that cannot be encompassed within the sentence that he had received
earlier in Montgomery County. Because he is not entitled to immediate release,
he has failed to state a claim in habeas.
       {¶ 8} Based on the foregoing, we affirm the judgment of the court of
appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
       PFEIFER, J., concurs in judgment only.
                              ____________________
       Ronald Johnson, pro se.
       Michael DeWine, Attorney General, and Thelma Thomas Price and Marc
S. Davis, Assistant Attorneys General, for appellee.
                          _________________________




                                            3